Mandamus Dismissed and Opinion Filed November 21, 2013.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01602-CV

                             IN RE MICHAEL STOUT, Relator

                 Original Proceeding from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F91-02544-MT

                             MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                   Opinion by Justice Myers
       In this original mandamus proceeding, relator asks this Court to order the director of the

Texas Department of Criminal Justice, Institutional Division, to recalculate relator’s parole

eligibility date on his 25-year sentence and to notify relator when the 25-year sentence ceases to

operate and relator’s 60-year sentence starts. This Court has no mandamus jurisdiction over the

director of the Texas Department of Criminal Justice, Institutional Division. See TEX. GOV.

CODE ANN. § 22.221(b) (West 2010) (writ power of courts of appeals). We dismiss the petition

for writ of mandamus for want of jurisdiction.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE
131602F.P05